Exhibit 10.2

Gogo Inc.

111 N. Canal St.

Chicago, Illinois 60606

November 16, 2018

 

Re:

Gogo Inc. – 6.00% Convertible Senior Notes due 2022

Ladies and Gentlemen:

The undersigned understands that Gogo Inc. (the “Company”) has entered into a
purchase agreement, dated as of the date hereof, with J.P. Morgan Securities LLC
(“J.P. Morgan”) and Morgan Stanley & Co. LLC (“Morgan Stanley” and, together
with J.P. Morgan, the “Representatives” and, together with each of the other
initial purchasers for whom J.P. Morgan and Morgan Stanley are acting as
representatives, the “Initial Purchasers”), pursuant to which the Company
proposes to offer and sell $202 million principal amount of its 6.00%
Convertible Senior Notes due 2022 (the “Securities”) and, at the option of the
Initial Purchasers, up to an additional $32.25 million principal amount of the
Securities (the “Offering”).

The undersigned hereby agrees to purchase from the Company, and the Company
agrees to issue and sell to the undersigned, in a private placement pursuant to
an exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”), $8 million aggregate principal amount of the Securities (the
“Affiliate Securities”) at a price equal to 100% of the principal amount thereof
plus accrued interest, if any, from November 21, 2018 to the closing date. The
closing of the sale of the Affiliate Securities shall take place upon the same
day as the closing of the sale of the Securities to the Initial Purchasers, at
the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY 10022,
or at such other time and place as may be agreed upon by the Company and the
undersigned. Payment for the Affiliate Securities shall be made by wire transfer
in immediately available funds to the account specified by the Company to the
undersigned. The obligation of the undersigned to purchase the Affiliate
Securities shall be subject to the closing of the Offering.

In connection with the purchase of the Affiliate Securities by the undersigned:

(a) The undersigned hereby represents and warrants that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act with sufficient knowledge and experience to evaluate
properly the terms and conditions of the Affiliate Securities, and it has made
its own analysis and decision to purchase the Affiliate Securities;

(b) The undersigned hereby acknowledges their receipt of all of the information
that they consider necessary or appropriate for deciding whether to purchase the
Affiliate Securities and has had the opportunity to ask questions and receive
answers from the Company;

(c) The undersigned hereby acknowledges that the Affiliate Securities will be
issued in certificated form and bear a legend to the effect of paragraph
(2) hereof; and



--------------------------------------------------------------------------------

(d) The undersigned hereby agrees that it will not resell any Affiliate
Securities unless such resale is in compliance with Rule 144 of the Securities
Act of 1933, as amended, provided however that the foregoing shall not apply to
any sale to the extent (A) (i) the Affiliate Securities sold are in certificated
form, (ii) the purchaser agrees in writing to comply with the provisions of this
paragraph (2) and (iii) the Affiliate Securities sold contain a legend that sets
forth the provisions of this paragraph (2) or (B) the Affiliate Securities are
sold pursuant to an effective registration statement under the Securities Act of
1933, as amended.

This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of the State of New York.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours, Thorndale Farm Private Equity Fund 2, LLC By: Thorndale Farm,
Inc., its Managing Member By:  

/s/ Robert Copen

  Name:   Robert Copen   Title:   General Counsel and Chief Operating Officer of
Direct Investments

[Signature Page to Affiliate Purchase Agreement]



--------------------------------------------------------------------------------

Confirmed and accepted: GOGO INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Affiliate Purchase Agreement]